Citation Nr: 0001376	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran (Travel Board hearing, September 1999)
The veteran and his spouse (RO hearing, April 1998)


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had honorable active service from July 1964 to 
October 1966, from November 1966 to August 1970, and from 
January 1971 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Winston-Salem, North Carolina.  In that decision, the RO 
established service connection and assigned a 10 percent 
evaluation for PTSD.

In connection with his appeal the veteran has raised argument 
with respect to his PTSD preventing him from maintaining 
employment.  To the extent that he is raising a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability, that matter is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 ( 1995).


REMAND

The Board first notes that the veteran in this case has 
appealed with respect to the initial assignment of a rating 
percentage of 10 percent for his PTSD.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Moreover, in Fenderson, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  It does not appear that the veteran has been advised of 
the Court's decision in Fenderson, or that the RO has 
considered the propriety of staged ratings in this case.

The Court has also held that where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991).  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The 
Board notes that the only report of comprehensive VA 
psychiatric examination during the veteran's appeal period 
appears to be the one dated in February 1997, a few years 
ago.  The Court has held that the duty to assist the veteran 
in obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records and adequate and contemporary VA examinations, by a 
specialist when needed.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  In this 
case, the veteran has also submitted statements and testified 
at hearings subsequent to February 1997 and reported 
increased psychiatric symptomatology.  Thus, a contemporary 
examination would be extremely probative of the current level 
of psychiatric symptomatology evidenced by the veteran.

The veteran has further identified ongoing treatment at a VA 
facility for his PTSD, to include at the time of his 
September 1999 Travel Board hearing.  It does not appear that 
all VA treatment records have been obtained.  Obtaining any 
outstanding treatment records is particularly pertinent in 
this case where the adjudicative process requires 
consideration of any stages of the veteran's disability.  

Finally, at the time of his September 1999 Travel Board 
hearing, the veteran and his spouse testified that the 
veteran has been in receipt of disability benefits from the 
Social Security Administration (SSA) for approximately two 
years.  No SSA decision, or pertinent records considered in 
connection with the veteran's SSA claim appear in the claims 
file.  Nor does it appear that such records have been 
requested.  Although SSA records are not controlling for VA 
determinations, such are potentially probative of the 
severity of the veteran's disability and should be associated 
with the file prior to adjudication.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).

Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA benefits as well as the medical 
records relied upon concerning that 
claim.  Attempts to obtain such records 
should be documented in the claims file.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
since approximately November 1996.  After 
securing any necessary release, the RO 
should obtain these records.  In any 
case, the RO should ensure that all 
records of VA psychiatric treatment or 
evaluation, to include group therapy or 
other counseling records, are associated 
with the claims file.  Also, the veteran 
should be advised that, in regard to any 
jobs he believes he lost due to PTSD (and 
not due to alcohol abuse), he is at 
liberty to submit corroborating 
statements from the former employers or 
to identify them so that they may be 
contacted by the RO (which the RO should 
do).   

3.  The RO should afford the veteran for 
a VA psychiatric examination to determine 
the current extent and manifestations of 
PTSD.  The claims folder MUST be made 
available to the examiner for review 
before the examination.  Any indicated 
tests or studies should be accomplished.  
The examination should be performed by a 
board-certified psychiatrist if 
available.  The report of examination 
should reflect the diagnoses of all 
psychiatric disorders present, including 
any alcohol or other substance abuse 
disorder, and clearly indicate whether 
active PTSD is found.  

The examiner should give a detailed 
account of all psychiatric manifestations 
and specify which symptoms are associated 
with PTSD and which are attributable to 
alcohol abuse or any other psychiatric 
disorders unrelated to PTSD.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent, if any, to which 
PTSD affects the veteran's occupational 
and social functioning.  In examining the 
veteran, the examiner should be aware of 
the following psychiatric rating criteria 
so that comprehensive complaints and 
findings may be obtained that address the 
criteria:

1) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication;

2) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or, 
symptoms controlled by continuous 
medication;

3)  Occupational and social 
impairment with occasional 
decrease in work efficiency and 
intermittent periods of 
inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to 
such symptoms as: depressed 
mood, anxiety, suspiciousness, 
panic attacks (weekly or less 
often), chronic sleep 
impairment, and mild memory 
loss;

4)  Occupational and social 
impairment with reduced 
reliability and productivity 
due to flattened affect; 
circumstantial, circumlocutory 
or stereotyped speech; panic 
attacks more than once a week; 
difficulty in understanding 
complex commands; impairment of 
short- and long-term memory; 
impaired judgment or abstract 
thinking; disturbances of 
motivation and mood; difficulty 
in establishing and maintaining 
effective work and social 
relationships; 

5)  Occupational and social 
impairment with deficiencies in 
most areas, such as work, 
school, family relations, 
judgment, thinking or mood; 
suicidal ideation; obsessional 
rituals which interfere with 
routine activities; 
intermittently illogical, 
obscure, or irrelevant speech; 
near-continuous panic or 
depression affecting the 
ability to function 
independently, appropriately 
and effectively; impaired 
impulse control such as 
unprovoked irritability with 
periods of violence; spatial 
disorientation; neglect of 
personal appearance and 
hygiene; difficulty in adapting 
to stressful circumstances; 
inability to establish and 
maintain effective 
relationships; 

6) Total occupational and 
social impairment due to gross 
impairment in thought processes 
or communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting 
self or others; intermittent 
inability to perform activities 
of daily living; disorientation 
to time or place; memory loss 
for names of close relatives, 
own occupation or own name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score, with an 
explanation of the numeric code assigned, 
as provided in DSM-IV) is to be included.  
If possible, the examiner should indicate 
the extent to which any alcohol abuse or 
other non-service related disorder, if 
found, contributes to impairment of 
functioning as reflected by the GAF 
score.  The rationale for all conclusions 
should be given.  

4.  Thereafter, the RO should review the 
record and ensure that it is responsive 
to this remand and adequate for appellate 
review.  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action and/or further 
development has been completed, the RO 
should again review the record and re-
adjudicate the claim of entitlement to an 
evaluation in excess of 10 percent for 
PTSD, consistent with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), and with the 
Court's decision in Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO should 
also include consideration of 
38 C.F.R. §§ 3.321(b)(1) (1999), if 
applicable.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


